Fi l ED
                                                                                   COURT G APPEALS
                                                                                         Dfvlqf04 Ii
                                                                                 2013   I
                                                                                        NX 9 AB- :38
                                                                                               7




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTO

                                         DIVISION II

STATE OF WASHINGTON,                                                No. 42026 1 II
                                                                              - -


                               Respondent,

        V.




ERIC ORVILLE WALDENBERG,                                   PART PUBLISHED OPINION


                               0


        HUNT, J. — Eric Orville Waldenberg appeals his standard range sentence for second
                                                                 -

degree burglary. He argues that the trial court erred in concluding that it lacked authority to refer

him to drug court without the State's recommendation and by failing to consider personal factors

in support of his request for an exceptional sentence downward. In his Statement of Additional

Grounds ( AG),
        S    Waldenberg asserts that (1) - language in the JeffersonCounty -Drug -
                                       the          -                            Court - - - - - -

policy is void for vagueness; 2) trial court's denial of his petition for drug court denied him
               .              ( the

due process and equal protection under the Constitution; 3) trial court erred in allowing the
                                                         ( the                .

State to determine his offender score; ( )the trial court erred in concluding that it lacked
                                       4

discretion to grant a downward departure from the sentencing guidelines; and ( 5)other
                                                                                  "

options " are available to the appellate court. Holding that the trial court did not err in denying




1
    SAG at 3.
No. 42026 1 II
          - -




Waldenberg's prosecutor-
                       opposed request for drug court and that his other assertions lack merit,

we affirm his standard range sentence.
                       -

                                                  FACTS


                                            A. BACKGROUND


        Eric Waldenberg was addicted to narcotics, alcohol, and gambling. In 2004, he pleaded

guilty to failing to return rental property, criminal mischief, theft, and 16 counts of burglary in

Great Falls, Montana, for which he served 5 years in prison. In June 2009,he was paroled from

Montana to Jefferson County, Washington, where he lived with his parents and continued to

receive supervision by Washington's Department of Corrections ( OC).
                                                              D

        Three months later, Waldenberg was injured in a motorcycle accident, which police

suspected involved the use of alcohol. Waldenberg underwent an alcohol and drug assessment

and was recommended for an intensive outpatient and aftercare program, focusing on alcohol

and   opiate treatment,   and   a     occurring
                                    co-           disorder intensive treatment (   CODIT) program.   In


early 2010, CODIT discharged him for noncompliance with program policies.

        In April 2010, police responded to a nighttime burglary report and found Waldenberg

with a pry bar and a flashlight inside a beauty salon and arrested him. Waldenberg told Deputy

Ryan Menday that he was "down on his luck"and that he was "
                                                          looking to steal money from the

salon." Clerk's Papers (CP)at 86. DOC Officer Kevin Isett interviewed Waldenberg, noting

that he "appeared remorseful and disheartened about the incident but seemed to be taking

responsibility   for his actions." CP at 63.       Waldenberg told Isett that he had recently become

involved with a woman from Walla Walla, did not have the money to travel there, was ashamed




                                                      2
No. 420264 41



to admit that to her, and had broken into the salon to obtain the money for a trip to see her. Isett

did not note any apparent drug or alcohol influence.

                                              B. PROCEDURE


        The State charged Waldenberg with second degree burglary, third degree malicious

mischief, and making or having burglar tools. According to the police incident report, the salon

burglary   was     alcohol related.   Before trial, Waldenberg filed a petition for drug court and a

request for   an   exceptional   sentence downward from the standard       sentencing   range. The State


opposed and the trial court denied Waldenberg's drug court petition. Following a bench trial,the

court found Waldenberg guilty of second degree burglary and making or having burglar tools; it

dismissed the malicious mischief charge for insufficient evidence.

        At sentencing, Waldenberg agreed that his offender score was more than nine based on

his   prior   Montana     convictions; and    he   petitioned   for   drug court.   The State opposed

Waldenberg's petition and argued that admission to drug court is not allowed without the State's

recommendation. The State did, however, recommend a prisonbased drug offender sentencing
                                                          -

alternative (DOSA),
                  RCW 9.
                      660.
                        94A.                   Noting that admission to drug court is available only

with the State's recommendation, the trial court denied Waldenberg's drug court petition and




2 The purpose of DOSA, like drug court, is to provide meaningful treatment and rehabilitation
incentives for those convicted of drug crimes. State v. Grayson, 154 Wn. d 333, 337, 111 P. d
                                                                       2                  3
1183 (2005).



                                                      3
No. 42026 1 II
          - -



sentenced him instead under DOSA.

       The trial court denied Waldenberg's request for an exceptional sentence because he had

failed to provide a factor justifying a downward departure from the standard sentence range that

was directly related to the crime charged. Nevertheless, even though Waldenberg's presumptive

standard mid range sentence was 59. months of confinement, based on his offender score in
              -                   5

excess of 9, the trial court sentenced him to a DOSA standard range sentence of 29. 5 months.
                                                               -                  7

Waldenberg appeals his standard range sentence.
                                 -

                                                ANALYSIS


                                            DRUG COURT PETITION


       Waldenberg argues in his counsel's brief and asserts in his SAG that the trial court erred

in concluding that it lacked authority to refer him to drug court without the State's

recommendation. We disagree.

       Whether the trial court can refer a convicted defendant to drug court without the State's

recommendation is a question of law,which we review de novo. State v. DiLuzio, 121 Wn. App.


3 In so doing, the trial court commented:
        Waldenberg is] probably not going to commit another crime if he's under the
       supervision of DOC and he's really into treatment. And so I was thinking hey,
       Drug Court would be a great thing for him, but I can't order you into drug court,
       and I'l make that a finding specifically. [T] e judicial branch of the government
              l                                     h
       doesn't control whether you go into drug court. That's a decision made by the
       executive branch, and that's the Prosecutor's office, whether it' pre-
                                                                       s     conviction or
       post- conviction.
VRP (Apr.6,2011)at 60.
4
  The trial court examined (1)Waldenberg's strong family and community support, ( )the 2
interruption to his rehabilitation efforts that would result from imprisonment, and ( 3)that
Montana had imposed concurrent sentences for his prior convictions; and it concluded that none
of these factors   justified   a   downward departure.


                                                         4
No. 42026 1 II
          - -




822, 824, 90 P. d 1141 (2004)citing Smith v. Bates Technical Coll.,, Wn. d 793, 800, 991
              3               (                                   139  2

P. d 1135 (2000)).
 2              RCW 2.8.which authorizes counties to establish drug courts, does not
                    170,
                     2

answer this question. Subsection (3)( establishes "minimum requirements for the participation
                                   b)

of offenders in the program" and allows counties to "adopt local requirements that are more

stringent   than the minimum "; but   it does not specify who determines whether an offender meets

those minimum requirements. RCW 2.8.
                                b).
                                170(
                                   3)(
                                   2

       Jefferson County's drug court policy manual includes several "local requirements" that

are more stringent than the minimum listed in RCW 2.8. For example, Jefferson County's
                                                  170.
                                                   2

drug court policy manual provides, "Persons charged with a non -violent offense may enter the

Drug Court program prior to conviction through an agreement between the individual and hisher
                                                                                          /

attorney, if represented by counsel, and the prosecutor's office." Suppl. CP at 223 (emphasis

added). The manual also underscores that the prosecutor retains discretion whether to refer a

defendant for   a   substance abuse assessment, a necessary   prerequisite for entry into the county's




s
  Jefferson County's manual provides that, to qualify for the drug court program, "[ he   t]
individual must be:   Diagnosed with a drug abuse dependencyby the authorized assessment
                                                       /         —
provider."Although Waldenberg has been diagnosed by other medical professionals in the past,
the drug court manual requires that the assessment be done by an " uthorized"provider, which in
                                                                 a
turn requires a defendant first to receive a referral recommendation from the prosecutor. CP at
226.




                                                   5
No. 42026 1 II
          - -



drug court program.
         Although   not yet   addressing   the   specific question before   us   here, our Supreme Court has

emphasized generally that prosecutors enjoy broad discretion in making charging decisions,

including the discretion to determine what charges to file, when to file them, and, generally,

whether to amend them. See, e. .,
                             g State v. Korum, 157 Wn. d 614, 141 P. d 13 (2006).Eight
                                                     2             3

years ago, however, Division Three of our court held that "the prosecutor retains executive

discretion to decide whether to recommend referral to drug court"under Spokane County's drug




6 More specifically, Jefferson County's drug court manual provides:
         Potential Drug Court participants may be referred to the program using the
         following process:
                 1. Charges are filed by the prosecutor
                 2. First appearance in court ( r at subsequent appearance)
                                              o
                 The Court may refer the Defendant for a substance abuse
                 assessment if.
                         a) The charge is listed as "eligible" under Drug
                         Court criteria AND there is indication of substance
                         abuse by the Defendant, and
                         b) Referral is recommended by the Prosecutor,
                     and approved by the Court.
Suppl. CP at 230 (emphasis added).
7
    Although the Supreme Court reviewed a Division Two drug court case two years ago, it did not
address the issue that Waldenberg raises in'he instant appeal. See State v. Drum, 143 Wn. App.
                                           t
608, 181 P. d 18, aff'd on other grounds, 168 Wn. d 23, 225 P. d' 237 (2010). We did not
             3                                      2               3
address whether the State's acquiescence is a necessary prerequisite for allowing an offender to
participate in drug court. Rather, we addressed whether Drum could challenge the drug court
contract's provision that the evidence in the police reports was sufficient to convict him of
burglary, and whether the drug contract was, nevertheless, unenforceable because it amounted to
a guilty plea where the trial court did not fully advise him of the consequences. Drum, 143 Wn.
App. at 614.



                                                         2
No. 42026 1 II
          - -



court   policies. DiLuzio,   121 Wn. App. at         823. Consistent with our Supreme Court's later

Korum decision, Division Three noted:

         I] remains a prosecutorial duty to determine the extent of society's interest in
           t
         prosecuting an offense." State v. McDowell, 102 Wn. d 341, 345, 685 P. d 595
                                                               2                  2
         1984). Indeed, we give prosecutors discretion to decide whether to seek the
         death penalty. State v. Pirtle, 127 Wn. d 628, 642, 904 P. d 245 (1995).
                                               2                  2

DiLuzio, 121 Wn.App. at 827 28. Finding DiLuzio's rationale persuasive, we adopt and apply it
                            -

here.

         Division Three's analysis of DiLuzio's ineligibility for drug court absent the prosecutor's

assent derived primarily from Spokane County's drug court manual local rules. These local rules

specifically provided that "[ he Prosecutor makes the initial determination as to whether an
                            t]

individual is eligible for Drug Court."DiLuzio, 121 Wn. App. at 827 (internal quotation marks

omitted). The court also highlighted two other specific .eligibility criteria in the manual's rules

that DiLuzio failed to meet: (1)having a demonstrable Spokane area residence, and (2)having

no hold from another jurisdiction, either within Washington or from another state. DiLuzio, 121

Wn.App. at 827. Ultimately, Division Three held:

         Spokane    County's     practice     of    allowing    the   prosecutor   to   make   initial
         determinations of drug court eligibility does not constitute an unconstitutional
8
    The prosecutor denied referral to drug court on DiLuzio's possession and theft charges because
the DOC had a hold on him and he did not demonstrate he had a Spokane area residence, both of
which were justifiable reasons from Spokane's drug court manual to disqualify him for drug
court. DiLuzio, 121 Wn.App. at 827.
9
    Therefore, we reject and do not address Waldenberg's attempt to analogize to deferred
prosecutions    other than to   distinguish   the   following   cases:   In State v. Melick, Division One
limited its chapter 10. 5 RCW deferred prosecution principles analogy to drug court to the
                       0
process for terminating an offender already enrolled in a drug court program; it did not address
whether the superior court can initially refer an offender to drug court without the prosecution's
assent. 131 Wn. App. 835, 129 P. d 816, review denied, 158 Wn. d 1021 (2006).
                                  3                               2


                                                        7
No. 42026 1 II
          - -




          delegation of judicial power to the prosecutor. The separation of powers doctrine
          is not violated.


DiLuzio, 121 Wn. App. at 828.
         Like Division Three's reference to Spokane County's drug court policy manual, we refer

here to Jefferson County's drug court policy manual to resolve Waldenberg's challenge to the

trial court's denial of his request for entry into drug court without the prosecutor's assent. As

Division Three held in DiLuzio, we similarly hold here that under Jefferson County's drug court

policy, it is within the prosecutor's discretion whether to remove a charged offender from the

regular course of prosecution and punishment and to refer him instead to drug court, which

allows the offender to remain in the community while he attempts to meet the challenges of drug

court.    Accordingly, we further hold that the trial court did not err in denying drug court to

Waldenberg without the prosecutor's affirmative recommendation; and we affirm Waldenberg's

standard range sentence.




10
     Division Three further explained its rationale as follows:
                   The purpose of drug court is best met when the prosecutor makes the
          initial eligibility determination. Following arrest, the prosecutor is more involved
          with the defendant to best assess his or her eligibility. Once a referral is made, the
          drug court judge reviews the drug court petition, presides over an initial hearing,
          orders a pre drug court evaluation by a certified drug treatment provider, and
                       -
          determines whether there is a reasonable basis to believe that the offender can
          successfully complete   the   drug               The judge also- monitors the
                                               court program.

          offender's progress. This active involvement coincides with the judiciary's role
          as set forth in our Constitution. Moreover, Division Two of this court has held
          that the drug court statute "does not create ... a `court' to which all state citizens
      have a right of access." State v. Little, 116 Wn. App. 346, 349, 66 P. d 1099,
                                                                           3
      review denied, 150 Wn. d 1019 (2003).
                           2
DiLuzio, 121 Wn.App. at 828.



                                                    8
No. 42026 1 II
          - -



         A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for

public record pursuant to RCW 2.6.it is so ordered.
                              040,
                               0

                        REQUEST FOR EXCEPTIONAL SENTENCE DOWNWARD

         Waldenberg next argues that (1)RCW 9.
                                            535 does not require that :a factor
                                              94A.

justifying a downward departure be related to the charged crime; and (2)
                                                                       therefore, the trial court

erred in concluding that it could not impose an exceptional sentence downward based on factors

unrelated to the underlying crime. This argument fails.

         A   standard   range   sentence   is   generally   not   appealable.   RCW   585( 4A.
                                                                                      9. ).
                                                                                         1
                                                                                         9

Nevertheless, a defendant may appeal the procedure by which the trial court imposed his

sentence. State v. Ammons, 105 Wn. d 175, 183, 713 RM 719, 718 P. d 796 (1986).When the
                                 2                              2

sentencing court declines to impose an exceptional sentence downward, our review is limited to

instances where the court refused to exercise discretion at all or has relied on an impermissible

basis. State v. Garcia -
                       Martinez, 88 Wn. App. 322, 330, 944 P. d _ 104 (1997),
                                                            2 1             review denied,

136 Wn. d 1002 (1998).But where the sentencing court considered the facts and found no basis
      2

for an exceptional sentence, it has exercised its discretion, and the defendant cannot appeal that

ruling. Garcia-
              Martinez, 88 Wn. App. at 330. Such is the case here.

         Waldenberg does not argue that the trial court denied his petition on an impermissible

basis.   Instead, he argues that, despite the trial court's having considered a number of factors,

including Waldenberg's family and community support, his addiction recovery, and prior


11The legislature amended RCW 9.535 in 2011, LAWS OF 2011, ch. 87, § 1 and in 2010,
                                     94A.
LAWS OF 2010, ch. 274, § 402, ch. 227 § 10, and ch. 9, §4. The amendments did not alter the

statute in any way relevant to this case; accordingly, we cite the current version of the statute.

                                                    E
No. 42026 1 II
          - -



concurrently-served Montana sentences, the trial court erred in concluding that it lacked

authority to impose an exceptional sentence based on factors not related to the crime. The record

on appeal shows that the trial court exercised its broad discretion in refusing Waldenberg's

request for an exceptional sentence downward and imposing a DOSA sentence, which is not

subject to challenge on appeal.
                                                                    12
                             STATEMENT   OF   ADDITIONAL GROUNDS


       Finally, Waldenberg asserts that the trial court erred in relying on the offender score that

the State offered. We generally do not consider on appeal arguments not presented to the trial

court. Washburn v. Beatt Equip. Co.,120 Wn. d 246, 290, 840 P. d 860 (1992).And we can
                                          2                  2

refuse to review any claim of error that was not raised in the trial court. RAP 2. (
                                                                                a); v.
                                                                                 5 Felsman

Kessler, 2 Wn. App. 493, 498 99, 468 P. d 691, review denied, 78 Wn. d 994 ( 1970).
                             -        2                            2

Waldenberg not only failed to raise this argument at his sentencing hearing below, but also

expressly agreed that his offender score was more than nine based on his prior Montana

convictions.   State v. Nitsch, 100 Wn. App. 512, 518 19, 997 P. d 1000, review denied, 141
                                                      -        2

Wn. d 1030 (2000) defendant's affirmative acknowledgement of offender score and failure to
  2                (

contest below waived the issue on appeal). Accordingly, we do not address this alleged offender

score error. RAP 2. (
                 a).
                  5




12 In his SAG, Waldenberg asserts three separate grounds for reversing the trial court's denial of
his drug court petition and one ground for reversing the trial court's denial of his exceptional
sentence petition. We have already addressed these issues in the earlier part of our analysis of
the issues raised in counsel's brief.


                                                 10
No. 42026 1 II
          - -



          On the first page of his SAG, Waldenberg asserts that the "Jefferson County [D]
                                                                                        rug

C]urt policy" is unconstitutionally vague, and that "other options"are available to our court.
 o

SAG at 3. But he fails to develop or to explain these assertions later. Although Waldenberg is

not required to provide references to the record and citations to authorities, RAP 10. 0(does
                                                                                   c)1

require    him to   inform   us   of the " nature   and   occurrence   of   alleged   errors."   Because


Waldenberg's claims are too vague for us to us to review, we do not address them.

          We affirm the trial,court's imposition of a standard range DOSA sentence.


                                                                             n_
                                                     Hunt, J.                  l
We   concur:                                                                 i/



                                       PA Q -f,
             J.
             A. .
              C



      ewaler, J. .
              T.
               P




                                                    11